DETAILED ACTION
This office action is a response to an application filed on 05/07/2022 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 6-14, 16-24, 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum et al (US 2012/0173631 A1) in view of TRAN et al (US 2021/0105233 A1).

Regarding claim 1, Yoakum discloses a method performed by a processor (Fig.1; message server 16) of a communication device for prioritizing communications (paragraph [0030]; prioritizes the audio messages), comprising: receiving a plurality of messages (Fig.3; 1000; receiving a plurality of messages); applying a first level ordering to each of the plurality of messages (Fig.2; 42, Fig.4; 54A, community attribute; Fig.9; 118; recipient community attribute; applying the community attributes value (i.e. apply first level ordering)  to determine a set of role-based categories (paragraph [0049]; determine set of role based categories such as high priority, medium priority, low priority related to sender, recipient by applying attribute value such as community attribute value (i.e. first level ordering)) based on a role of a user associated with the communication device (Fig.4; 54A; a role of a user such as office partners, referral associates, critical patients, lab associates, primary nurses, office nurses, etc), applying a second level ordering to each of the plurality of messages (Fig.2; 44, Fig.4; 64A, sender importance attribute, Fig.9; 114, sender importance attribute; paragraph [0038] and [0040]; applying sender importance attribute (i.e. applying second level ordering) to assign each of the plurality of messages to one of the role-based categories (paragraph [0049]; applying sender importance attribute (i.e. second level ordering) to the messages to role based categories such as higher priority, lower priority, medium priority related to sender); applying a third level ordering to each of the plurality of messages (Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering) to rank the plurality of messages within the assigned role-based category (paragraph [0049]; applying sender response urgency attribute to rank the messages within the assigned role based category such as high priority, low priory, medium priority related to sender or recipient) based on an assigned priority (Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.), a message type (paragraph [0039]; message type such as not importance message and do not need to response urgent) and a timestamp of each of the plurality of messages (paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) ; and generating an ordered presentation of the plurality of messages based on the determined rank of the plurality of messages within the assigned role-based category (paragraph [0033]; implement the prioritized message list and  paragraph [0034]; provides a subset of messages based on the prioritized message list and Fig 8, 12, 94)
Yoakum et al discloses receiving a plurality of messages.
Yoakum et al does not explicitly discloses receiving a plurality of messages from a server.
TRAN et al discloses receiving a plurality of messages from a server. (Fig.1; 104, 108, 102; message queue server receives messages from web application servers, other servers)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, minor, unimportant of Yoakum with the method prioritizing the messages of TRAN in order to rank based on the patient identifying information taught by TRAN.

Regarding claim 2, Yoakum in view of TRAN discloses the method of claim 1, wherein the first level ordering comprises a role-based set of task-based categories. (Yoakum; Fig.4; 56; paragraph [0043]; community attribute such as first level determine role-based set for task based categories such as if community attribute is primary nurses, the message is priority and need to respond the message)

Regarding claim 3, Yoakum in view of TRAN discloses the method of claim 1, wherein the first level ordering comprises a role-based set of categories grouped by a patient identifier.(TRAN; Fig.4; 56; abstract; ranking the messages based on patient identification information)

Regarding claim 4, Yoakum in view of TRAN discloses the method of claim 1, wherein the set of role-based categories comprises a hierarchy of the role-based categories, wherein the hierarchy is based on a determined urgency of each of the role-based categories.(Yoakum;Fig.4; 64B; paragraph [0045]; from highest priority range 5 to lowest priority range 1)

Regarding claim 6, Yoakum in view of TRAN discloses the method of claim 1, wherein applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) based on whether one of the plurality of messages is indicated as responded to by a second communication device (Yoakum; paragraph [0047]; the responding message is one of the factor in ranking the messages).

Regarding claim 7, Yoakum in view of TRAN discloses the method of claim 1, wherein Yoakum discloses applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) 
Yoakum discloses ranking the plurality of messages. However, Yoakum does not explicitly disclose ranking the plurality of message based on whether one of the plurality of messages is indicated as read by a second communication device.
TRAN discloses ranking the plurality of messages based on whether one of the plurality of messages is indicated as read by a second communication device.(TRAN; claim 10-12; determine ranking of messages based on read by the user or second communication device)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, minor, unimportant of Yoakum with the method prioritizing the messages of TRAN in order to rank the messages based on read or unread status taught by TRAN.

Regarding claim 8, Yoakum in view of TRAN discloses the method of claim 1, wherein Yoakum discloses applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type, and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages (Yoakum; Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency) 
Yoakum discloses ranking the plurality of messages. However Yoakum does not explicitly disclose ranking the plurality of messages based on whether a message relates to a successful voice call, a missed voice call, a failed voice call, or a declined voice call.
TRAN discloses ranking the plurality of messages based on whether a message relates to a successful voice call, a missed voice call, a failed voice call, or a declined voice call.(TRAN; paragraph [0037]; ranking message adjusts based on failed message; paragraph [0014]; voice over internet protocol (VOIP))
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, minor, unimportant of Yoakum with the method prioritizing the messages of TRAN in order to adjust the message ranking according to unsuccessful messages taught by TRAN. 

Regarding claim 9, Yoakum in view of TRAN discloses the method of claim 1, further comprising:
receiving new information related to one or more of the plurality of messages (Yoakum; paragraph [0054]; receiving new message);
re-applying the first level ordering, the second level ordering, and the third level ordering to one or more of the plurality of messages based on the new information (Yoakum; paragraph [0054]; reprioritizing the messages based on new message); and
updating the ordered presentation of the plurality of messages based on the re- applied first level ordering, second level ordering, and third level ordering (Yoakum; paragraph [0055]; updating reprioritizing message list based on reapply prioritizing).

Regarding claim 10, Yoakum in view of TRAN discloses the method of claim 1, Yoakum discloses applying the first level ordering, the second level ordering, and the third level ordering to each of the plurality of messages (Yoakum; paragraph [0045]; determining prioritization of messages; paragraph [0033]; implement queue or list of messages by applying first level, second level, third level based on priority); and generating an ordered presentation of the plurality of messages based on the determined rank of the plurality of messages within the assigned role-based category (Yoakum; paragraph [0061] and Fig.8; 94; providing messages in order within the assigned category).
Yoakum does not explicitly disclose receiving another message from the server and TRAN discloses receiving another message from the server (TRAN; Fig.1; 104, 108, 102; message queue server receives messages from web application servers, other servers; wherein messages includes another message);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method receiving messages for prioritizing of Yoakum with the method receiving messages from web application servers and other servers in order to rank the messages from multiple servers taught by TRAN. 

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 1 as a server device of method claim 1.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 2 as the service device of method claim 2.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 3 as the server device of method claim 3.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 4 as the server device of method claim 4.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 6 as the server device of method claim 6.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 7 as the server device of method claim 7.

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 8 as the server device of method claim 8.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 9 as the server device of method claim 9.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 10 as the server device of method claim 10.

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 1 as a non-transitory processor readable storage medium of the method claim 1.

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 12 as the non-transitory processor readable storage medium of the method claim 2.

Regarding claim 23, claim 23 is rejected for the same reason as set forth in claim 3 as the non-transitory processor readable storage medium of the method claim 3.

Regarding claim 24, claim 24 is rejected for the same reason as set forth in claim 4 as the non-transitory processor readable storage medium of the method claim 4.

Regarding claim 26, claim 26 is rejected for the same reason as set forth in claim 6 as the non-transitory processor readable storage medium of the method claim 6.

Regarding claim 27, claim 27 is rejected for the same reason as set forth in claim 7 as the non-transitory processor readable storage medium of the method claim 7.

Regarding claim 28, claim 28 is rejected for the same reason as set forth in claim 8 as the non-transitory processor readable storage medium of the method claim 8.	

Regarding claim 29, claim 29 is rejected for the same reason as set forth in claim 9 as the non-transitory processor readable storage medium of the method claim 9.

Regarding claim 30, claim 30 is rejected for the same reason as set forth in claim 10 as the non-transitory processor readable storage medium of the method claim 10.

5.	Claims 5, 15 and 25 is/are rejected under 35 U.S.C. 103 as being patentable over Yoakum et al (US 2012/0173631 A1) in view of TRAN et al (US 2021/0105233 A1) and Edgar et al (US 2017/0134329 A1).

Regarding claim 5, Yoakum in view of TRAN discloses the method of claim 1, wherein applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority a message type , and a timestamp of each of the plurality of messages comprises applying the third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category (Yoakum; Fig.2; 48, Fig.4; 64B;Fig.9; 116; applying sender response urgency attribute (i.e. applying third level ordering; paragraph [0041]; determining priority messages within categories such as high priority, medium priority and low priority; Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc.; paragraph [0039]; message type such as not importance message and do not need to response urgent; paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency).
Edgar discloses ranking the plurality of messages based on a number of recipients to whom the plurality of messages were sent (paragraph [0114]; ranking the messages based on the number of recipients).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method prioritizing the messages to determine the role of the categories such as critical, important, normal, minor, unimportant of Yoakum and the method prioritizing the messages of TRAN with the method of ranking the messages of Edgar in order to improve user efficiency taught by Edgar.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 5 as the server device of method claim 5.

Regarding claim 25, claim 25 is rejected for the same reason as set forth in claim 5 as the non-transitory processor readable storage medium of the method claim 5.

Response To Arguments
6.	The applicant’s arguments has been carefully considered.
Response to applicant’s arguments on first paragraph of page 12, the applicant argues that the limitations “base on a role of a user associated with the communicate device” are not considered. Therefore, the prosecution is reopened. 
Response to applicant’s arguments on second paragraph of page 12, the applicant argues that Yoakum fails to teach the limitations “applying a first level ordering to each of the plurality of messages to determine a set of role-based categories based on a role of a user associated with the communication device”. The examiner respectfully disagrees. The reference Yoakum discloses the limitations in Fig.4; 54A, community attribute; recipient community attribute; applying the community attributes value (i.e. apply first level ordering)  to determine a set of role-based categories  in Fig.9; 118 and paragraph [0049]; determine set of role based categories such as high priority, medium priority, low priority related to sender or recipient by applying attribute value such as community attribute value (i.e. first level ordering)) based on a role of a user associated with the communication device in Fig.4; 54A; a role of a user such as office partners, referral associates, critical patients, lab associates, primary nurses, office nurses, etc, if the recipient is office partner, applying community attribute value (i.e. first level ordering)).
Response to applicant’s arguments on final paragraph of page 12, the applicant argues that the reference Yoakum discloses that defining communities, identifying members of communities, system administrator defines the communities and corresponding membership. The examiner respectfully disagrees the applicant’s arguments. The reference Yoakum not only discloses identifying, defining, communities, member of communities, corresponding membership but also discloses applying associated community attributes value according to role or member ship. Please see the paragraph [0049] which discloses applying attribute values to each message to determine role base categories please see Fig.9;  112, 114, 116, 118, 120, 104, 106, 108, 110. 
Response to applicant’s arguments on second paragraph of page 13, the applicant argues that Yoakum fails to teach the limitations “applying a second level ordering to each of the plurality of messages to assign each of the plurality of messages to one of the role-based categories”. However, the reference Yoakum discloses the limitations in Fig.4; 64A, sender importance attribute, paragraph [0049]; applying sender importance attribute (i.e. second level ordering) to the messages to role based categories such as higher priority, lower priority, medium priority related to sender. The applicant further argues that the reference Yoakum fails to teach the limitations “applying a third level ordering to each of the plurality of messages to rank the plurality of messages within the assigned role-based category based on an assigned priority, a message type and a timestamp of each of the plurality of messages” and “generating an order presentation of the plurality of messages based on the determine rank of the plurality of messages within the assigned role-based category”. However, the reference Yoakum discloses the limitations in Fig.4; 64B, applying sender response urgency attribute (i.e. applying third level ordering) to rank the plurality of messages within the assigned role-based category in paragraph [0049]; applying sender response urgency attribute to rank the messages within the assigned role based category such as high priority, low priory, medium priority related to sender or recipient; based on an assigned priority in Fig.4; 64B, 69; assigned priority value such as one hour is 5, four hours is 4, etc., a message type in paragraph [0039]; message type such as not importance message and do not need to response urgent and a timestamp of each of the plurality of messages in paragraph [0047]; sender response urgency includes 1 hour, four hour, etc., it is obvious that the message time stamp is determined to calculate urgency; and generating an ordered presentation of the plurality of messages based on the determined rank of the plurality of messages within the assigned role-based category in paragraph [0033]; implement the prioritized message list and in paragraph [0034]; provides a subset of messages based on the prioritized message list and in Fig 8, 12, 94, 96, 98, 100, in Fig.9; 104, 106, 108, 110, 112. For the stated reasons, the applicant’s arguments are not persuasive.


Conclusion
7.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Cansever. US 9794210 B1. (Priority assignment based on similarity) which discloses assign the priority to the messages, ranking the messages based on comparison result).
Mostachetti et al. US 2017/0149716 A1 (Prioritizing delivery of message in communication systems) which discloses determining priority level for messages based on analysis of the message and a user profile of the recipient.
Pacheco US 2007/0118601 A1 (Method and apparatus for parallel sequencing of messages) which discloses assign the first position in sequence order for a first message.

8.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452